Shientag, J. (concurring).
I concur in the result. An insurance carrier has the right under section 13-g of the Workmen’s Compensation Law,, to file objections to the bill of a physician and to demand arbitration. This the carrier (which is ultimately obligated to make the payment) may do as the agent of the insured employer. The employer, however, may repudiate the action taken by the carrier. The employer has done so in this case by an unequivocal statement that it approved the bill rendered by the physician and did not authorize the insurance carrier to object thereto.
Hammer and Eder, JJ., concur in memorandum Per Curiam; Shientag, J., concurs in result, in memorandum.
Orders reversed, etc.